ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                              )
Al Barih for General Contracting Ltd.
                                    )                ASBCA Nos. 57148, 57149, 57599
                                    )
Under Contract No. W91GDW-07-D-2012 )

APPEARANCE FOR THE APPELLANT:                        Elias V. Lorenzana, Jr., Esq.
                                                      Lorenzana & Sarhan, Inc.
                                                      Austin, TX

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Tyler L. Davidson, JA
                                                      Trial Attorney

       OPINION BY ADMINISTRATIVE JUDGE PAUL ON APPELLANT'S
               SECOND MOTION FOR RECONSIDERATION

        In an opinion issued on 7 July 2014, the Board dismissed the above-captioned
appeals of Al Barih for General Contracting Ltd. (Al Barih), for failure to prosecute.
We noted that the appeals had been on the Board's docket for several years, that
Al Barih had engaged a series of attorneys who later withdrew their representations,
and that appellant had failed to comply with the Board's Orders. We also concluded
that Al Barih' s response to our show cause order was unsatisfactory. The Board
stated:

                Many contractors are represented pro se before this Board.
                They routinely respond to discovery requests and file
                briefing materials. Considering the extended period of
                time these appeals have been on the Board's docket,
                Al Barih's alleged financial condition does not excuse its
                failure to prosecute these appeals.

Familiarity with this decision is presumed. Al Barihfor General Contracting Ltd.,
ASBCA No. 57148 et al., 14-1BCA~35,661 at 174,568.

       Al Barih, still proceeding prose, subsequently filed a timely motion for
reconsideration on 9 August 2014 in which it merely restated arguments which it
had made in response to the Board's show cause order. In an opinion issued on
5 November 2014, the Board denied Al Barih's motion for reconsideration. We
concluded:
                       Al Barih has failed to meet the standards for
                granting motions for reconsideration. It has neither
                presented any newly discovered evidence nor pointed to
                any factual or legal errors in our decision.

Al Barihfor General Contracting Ltd., ASBCA No. 57148 et al.,       14-1BCA~35,798
at 175,085. Familiarity with this decision is also presumed.

        Subsequent to these decisions, Al Barih apparently secured the representation of
yet another attorney; and on 5 December 2014, newly retained counsel filed a
"SECOND MOTION FOR RECONSIDERATION." Somewhat confusingly, counsel
argued that appellant's initial motion for reconsideration was, in reality, a motion for
continuance (app. hr. at 4). He then made several arguments relating to the substance
of the appeals.

       The Army responded on 31December2014, contending that appellant's request
was both untimely and inappropriate since the Board's rule 1 contemplated the filing of
only a single motion for reconsideration. 2

                                        DECISION

       Our rules provide for only one motion for reconsideration. Al Barih's
semantical contentions aside, it filed such a motion and we denied it. Its second
motion for reconsideration is denied, and the Recorder is instructed not to accept any
further filings by appellant relative to these appeals. P. T. Sarana Daya Taruna,
ASBCA No. 26240, 88-3 BCA ir 21,002 at 106,101.




1
    On 21 July 2014 the Board revised its Rules and prior Rule 31 is now Rule 17.
2
    On 10 February 2015, appellant filed a motion for default for failure to defend,
        arguing that the Army had failed to reply to its second motion for reconsideration.
        Al Barih is mistaken. The Army made a timely reply, and the motion for default
        is denied.
                                             2
                                     CONCLUSION

        The motion is denied. 3

        Dated: 23 March 2015




                                                   MICHAEL T. PAUL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

I concur



<t::~£:#-
Administrative Judge
Acting Chairman
Armed Services Board
of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 57148, 57149, 57599,
Appeals of Al Barih for General Contracting Ltd., rendered in conformance with the
Board's Charter.

        Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




3
    Judge Paul Williams, who participated in the earlier decisions in these appeals, has
        retired.
                                             3